Appeal from an order (1) granting respondent’s motion to adjudge appellant in contempt of court for failure to make payments for support and maintenance of respondent and the infant child of the parties as required by a judgment of separation entered March 17, 1959, and imposing a fine upon him for said contempt, and (2) denying appellant’s cross motion to modify the judgment so as to reduce the amount required to be paid for such support. Order modified (1) by inserting in the first paragraph thereof, immediately following the words “ the child of the parties hereto ”, the words “ except as the said judgment ■is hereinafter modified”, (2) by striking from said first paragraph everything commencing with the figure “ $127.00 ” and ending with the figure “ $404.00 ” and by substituting therefor the words and figures “$67.00 payable under the said judgment, as hereinafter modified, during the month of October, 1959; $80.00 payable under the said judgment-, as hereinafter modified, during the first two weeks of November, 1959, totalling the sum of $314.00”, (3) by inserting in the first ordering paragraph, immediately following the word “ granted ”, the words “ to the extent hereinafter set forth ”, and by striking from said first ordering paragraph the word “ denied ” and by substituting therefor the words and figures “granted to the extent that the second decretal paragraph of the said judgment be and the same is hereby amended so as to reduce the amount to be paid for said support and maintenance from $55.00 per week to $40.00 per week commencing with the payment due on October 6,1959 ”, (4) by striking from the third ordering paragraph the figure “ $404.00 ” and by substituting therefor the figure “$314.00”, (5) by striking from the fourth ordering paragraph the figure “$55.00” and by substituting therefor the figure “ $40.00 ”, and (6) by inserting in said fourth ordering paragraph, immediately following the words “ judgment of separation ”, the words “ as herein modified”. As so modified, order affirmed, without costs. At the time of the entry of the judgment, respondent and the child were living in an apartment, the rental of which was $114 a month. It was anticipated that respondent would pay the rent out of the moneys paid for support and maintenance under the judgment. However, she and the child subsequently moved from the apartment and have been living with respondent’s parents since then and have not been paying any rent. Appellant, being liable to pay the rent, as lessee of the apartment, paid a total of $228 rent for a period subsequent to respondent’s said removal from the apartment. Under all the circumstances shown in this record, a reasonable reduction in the amount of the award for support and maintenance should have been granted to appellant (cf. Donnelly v. Donnelly, 272 App. Div. 779). The reduction should be made retroactive (see Civ. Prac. Act, § 1170) to the time when respondent ceased paying the rent and moved from the apartment. The date thereof is not shown in the papers, but enough appears therein to indicate that the reduction should be made retroactive to and including the installment due on October 6, 1959. Beldock, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.